Citation Nr: 0926586	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran previously testified at a Central Office hearing 
in January 2005.  The Veterans Law Judge that conducted the 
hearing is no longer with the Board.  The Veteran was 
contacted in May 2009 and notified that he had the right to 
have a new hearing if he so desired.  See 38 C.F.R. § 20.707 
(2008).

The Veteran was given 30 days to respond to the Board's 
letter to request a new hearing.  The Veteran did not 
respond.  Accordingly, the Board will proceed with its 
appellate review of the Veteran's claim.


FINDING OF FACT

The Veteran's service-connected lumbosacral strain disability 
is manifested by complaints of constant low back pain, pain 
on motion and reduced activity due to the pain; it is also 
manifested by objective clinical findings of mild to moderate 
muscle spasms, moderate restriction o f lumbar spine motion 
and pain on motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the Veteran's lumbosacral strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from June 1974 to June 
1977.  He was granted service connection for lumbosacral 
strain by way of a rating decision dated in October 1985.  He 
was awarded a 20 percent rating for his lumbosacral strain.  

The grant of service connection was based on service 
treatment records (STRs) that showed treatment for complaints 
of back pain on a number of occasions and diagnoses of back 
strain.  The Veteran also had a VA examination in August 
1985.  X-rays of the lumbosacral spine were said to show a 
normal lumbar spine.  There was an avulsion fracture from the 
posterior-lateral process of S1 on the left which may have 
affected the superior articular facet of S1.  The x-ray also 
showed posterior spina bifida occulta of S1.

The Veteran was afforded another VA examination in August 
1987.  X-rays of the lumbosacral spine at that time again 
showed spina bifida occulta at the S1 vertebra.  This was 
said to not be clinically significant.  He was diagnosed with 
chronic recurrent back ache.

Based on the examination results, the RO reduced the 
Veteran's 20 percent rating to 10 percent effective December 
1, 1987.

The Veteran disputed the reduction and attempts were made to 
schedule him for an examination to assess his status.  
Several attempts were made but the Veteran failed to report 
for his examination.  He informed the RO he had been unable 
to attend the examinations because of being hospitalized for 
treatment unrelated to his back disability.  The RO notified 
the Veteran of the need to report for his examination or his 
benefits may be stopped.  The benefits were stopped as of 
December 9, 1991.

The Veteran was afforded a VA examination in February 1992.  
He was uncooperative at the examination.  He would not 
provide a history of his problems and would not participate 
in range of motion measurements.  X-rays of the lumbosacral 
spine were said to be normal.  The examiner said that no 
diagnosis was possible given the Veteran's failure to 
cooperate.

The RO denied an increased rating for the Veteran's 
disability by way of a confirmed rating decision in April 
1992.  Payments for his 10 percent rating were restored.

The Veteran submitted a statement that was construed as a 
claim for an increased rating in July 1999.  He was scheduled 
for a VA examination but failed to report.  Records from M. 
Friedman, M.D., for the period from November 1986 to 
September 1997, were associated with the claims folder in 
November 1999.  The records pertained almost entirely to 
treatment for the Veteran's psychiatric illness and were 
dated almost two years prior to his date of claim.  

The RO denied the Veteran's claim for an increased rating in 
June 2000.  Upon receiving notice of the rating, the Veteran 
submitted a request in August 2000 that he be afforded an 
examination.  The RO construed this as new claim for an 
increased rating.  

The Veteran was examined in September 2000.  He complained of 
constant pain in his lower back with radiation down his right 
lower extremity.  He said that the pain was a 10+ at all 
times.  He denied any weakness or numbness of the right lower 
extremity.  In regard to flare-ups, the Veteran said he was 
in severe pain at all times that did not let up.  He said 
that any type of bending, lifting, squatting and cold damp 
weather would aggravate his back.  He would get relief only 
by rest and medications.  The Veteran said he used to do 
clean-up for a construction company but had not had a full-
time job since 1996 or 1997 secondary to his low back pain.  

Thee examiner reported that the Veteran had flexion to 45 
degrees, extension to 10 degrees, left and right lateral 
flexion to 20 degrees and left and right rotation to 30 
degrees.  The Veteran complained of pain before any range of 
motion.  The examiner said the Veteran was worse with the 
slightest movement which, he said, appeared to be somewhat 
exaggerated.  The examiner also said that pain appeared to 
limit the range of motion but an adequate examination could 
not be performed secondary to the Veteran's exaggeration of 
his pain.  He did say there was some positive mild muscle 
spasms noted with extreme tenderness to the slightest touch 
that also appeared to be very exaggerated.  There was good 
muscle tone and bulk.  There was negative straight leg 
raising (SLR) testing bilaterally, and deep tendon reflexes 
(DTRs) were intact and symmetrical.  There was no evidence of 
motor or sensory loss.  The examiner said that x-rays of the 
lumbosacral spine were unremarkable.  The diagnosis was 
chronic lumbar strain with positive clinical findings of 
chronic muscular spasms only.

The Veteran's disability rating was increased to 20 percent 
by way of a rating decision dated in February 2001.  The 
effective date was established as of the date of the 
Veteran's submission received on August 14, 2000.

The Veteran expressed his disagreement with the disability 
rating in August 2001.  He reported that his back would lock 
up on him on a daily basis.  He said that he was on pain 
medications and used a back brace, as well as a cane.  

Associated with the claims folder are VA treatment records 
for the period from May 2000 to May 2003.  The bulk of the 
records reflect outpatient treatment for psychiatric-related 
complaints.  The records do reflect treatment for complaints 
related to back pain on an intermittent basis.  The Veteran 
was seen in September 2000 because he had run out of 
medication and because he was seeking a cane to assist him in 
walking.  The entry noted he was in no acute distress.  He 
was seen again for a medication refill in June 2001.  He 
complained of back pain.  In August 2001 he was seen for a 
complaint of his back locking up and being unable to 
straighten up after bending over.  He reported that he would 
get a knot in his back.  The examiner noted that the Veteran 
had some difficulty in "touching his toes" with some pain 
when he straightened up.  There was a positive SLR on the 
right at 70 degrees.  The assessment was chronic back pain.

The Veteran had a physical therapy consult later in August 
2001.  He complained of pain that was 7/10.  The examiner 
said the Veteran had flexion to 40 degrees, extension to 10 
degrees, left and right lateral flexion to 20 degrees and 
left and right rotation to 15 degrees.  The examiner said 
that the Veteran had muscle strength of 5/5 on all 
extremities.  The Veteran said that he experienced 
intermittent spreading pain into his right lower extremity.  
The examiner said that there was positive tenderness at the 
lumbar paraspinal soft tissue area.  The Veteran was said to 
wear a back brace and to use a cane at times.  The Veteran 
was issued a transcutaneous electrical nerve stimulation 
(TENS) unit to help him reduce his perceived pain level.  The 
Veteran was seen again in May 2003.  The Veteran complained 
of back pain and occasionally locking up.  There was no 
radiation into his legs and no associated numbness or 
weakness.  He was noted to use a cane but was able to walk 
into the clinic without it.  The examiner said there was mild 
spasms at the right low back.  The area was mildly tender.  
The Veteran was able to flex to 85 degrees and extend to 10 
degrees.  There was no deformity present.  He was noted to be 
neurologically grossly intact in both lower extremities.  The 
assessment was chronic low back pain.  

The Veteran was afforded a VA examination in June 2003.  The 
Veteran complained of back pain and of his back locking up.  
He said he had pain 24 hours a day.  He further reported that 
his back pain was causing him to miss too much work.  He said 
he missed 2 to 3 days a month because of his back.  The 
Veteran said that if he would bend and lift too much his back 
would be very painful the next day and he would be limited in 
his activities.  He also said that he would get pain down the 
back of his right leg.  This would happen about twice a month 
when his back would flare-up.  He said this would last a 
couple of hours.  The Veteran used his TENS unit at night.  
The Veteran used a cane and said he could walk up to a 
quarter of a mile.  He said this would cause him to have back 
pain the next day.  He had a back brace that he wore as 
needed.

The Veteran said that he usually did construction work and 
cleaned up at sites.  He also watched what he did around the 
house so as not to over do it.  The examiner noted that the 
Veteran was wearing his TENS unit at the examination.  The 
Veteran was reported to have flexion to 70 degrees with 
complaints of pain at 60 degrees, extension to 25 degrees 
with complaints of pain at 20 degrees, he also had side 
flexion to 25 degrees with complaints of pain at 25 degrees.  
There was no reported measurement for rotational motion.  The 
examiner said that there was muscle spasm on the left side of 
the paravertebral column on range of motion with palpation.  
The examiner also said that contralateral leg raises were 
negative.  He said the Veteran did not have any radiation of 
pain but did complain of low back pain upon leg raises.  The 
Veteran had a negative Lasegue's sign.  The sensory 
examination, of both dull and sharp, was said to be intact.  
There was no evidence of atrophy of lower muscle groups.  
Lower extremity strength was said to be 5/5 with DTRs and 
Achilles tendon reflexes at 4/5.  

The examiner reported that x-rays of the lumbosacral spine 
showed normal disc space with anteriolateral osteophytes.  
Possible spine bifida occulta was also noted.  The diagnoses 
were mild osteoarthritis of the lumbosacral spine, congenital 
spina bifida occulta at level of S1 vertebra, and left 
paravertebral muscle group spasms in the lumbosacral spine on 
range of motion.

The Veteran testified at a Central Office hearing in January 
2005.  The Veteran's testimony related almost entirely to his 
then pending claim for service connection for schizophrenia 
and psychosis.  He did testify that he had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1988.  

The Veteran's case was remanded for additional development in 
March 2005.  

The Veteran's SSA records were received by the RO in May 
2005.  The initial disability decision is not contained in 
the records.  The Veteran did make an application for 
benefits in 1986 and was found to be disabled as of June 
1986.  He underwent a re-certification of his disability 
status in 1997 and 1998.  The SSA determined that the Veteran 
remained disabled due to paranoid schizophrenic and other 
psychotic disorders in February 1998.  No secondary 
disability was listed.  The medical evidence included in the 
SSA records were nearly exclusively related to the Veteran's 
psychiatric treatment and evaluation between 1984 and 1997.  
There were no records pertinent to the issue on appeal.

VA treatment records for the period from May 2003 to July 
2005 were associated with the claims folder.  An annual 
examination report from December 2004 reported that the 
Veteran's chronic low back pain was quiescent at the time.

The Veteran was afforded a VA examination in November 2005.  
The examiner noted that the claims folder had been reviewed.  
The examiner recorded that the Veteran complained of chronic 
pain in the low back that was 3-4/10 in the mid, low back 
area.  The Veteran reported flare-ups of his back pain at 
which time his pain would radiate up his back to the 
midscapular region.  The Veteran said his pain sometimes also 
would radiate into his buttocks, both lateral thighs, 
posterior and posterolateral knees and legs and occasionally 
his shins.  The Veteran also reported that he had occasional 
stiffness and weakness of the low back.

The Veteran reported flare-ups as pain of 8-9/10.  The 
Veteran did not give a coherent answer to the question of 
frequency of his flare-ups.  He said they would last up to 
half a day.  The Veteran said his flare-ups were brought on 
by anxiety and stress and they would be alleviated by rest, 
use of a heating pad, and taking muscle relaxants and pain 
relievers.  He reported he was completely disabled at the 
time of a flare-up.  The examiner added a note where he 
explained that the Veteran was a paranoid schizophrenic that 
was taking Risperdal.  He said the Veteran frequently did not 
give meaningful answers in the interview.  He said the 
Veteran appeared confused at times and was unable to 
associate some common terms with their meanings to come up 
with a convincing answer.  He said it was extremely difficult 
to interpret the Veteran's answers.  

The examiner noted that the Veteran walked unaided.  He also 
noted that the Veteran occasionally used a cane.  The Veteran 
claimed to have a back brace but was not wearing it.  The 
Veteran reported he could walk a quarter of a mile and go up 
a flight of stairs.  The examiner said the Veteran was not 
unsteady when he observed him walking and the Veteran 
reported no incidents of falling.  The Veteran reported that 
he worked for a temporary agency.  He said he was limited in 
his work because he could not sit for long periods of time.  
The examiner said he asked the Veteran to simulate what he 
thought his range of motion would be with a flare-up at that 
moment.  In simulating the flare-up, the examiner noted the 
Veteran to have flexion to 32 degrees, extension to 0 
degrees, left lateral tilt (flexion) to 20 degrees and right 
lateral flexion to 18 degrees.  The Veteran said that pain 
would be his major limitation but he said he would have 
weakness and fatigue as well.  

On actual examination, the Veteran had flexion to 81 degrees, 
and extension to 18 degrees.  He stopped both motions due to 
pain.  The Veteran had left lateral flexion to 21 degrees and 
right lateral flexion to 22 degrees with no pain on either 
movement.  The Veteran had left lateral rotation to 18 
degrees and right lateral rotation to 21 degrees, again with 
no pain on motion.  The examiner noted several signs of pain 
on motion that he described as the Veteran wincing, squeezing 
his eyes tightly and squinting, and palpable muscle spasm in 
the low lumbar paravertebral muscles.  

The examiner addressed what he called the DeLuca [v. Brown, 8 
Vet. App. 202, 206 (1995)] factors.  He said that after 10 
repetitions of flexion and extension, the Veteran had 62 
degrees of flexion and extension of 12 degrees.  This 
represented a loss of 19 degrees of flexion and 6 degrees of 
extension over the repetitions.  The Veteran vaguely reported 
the same level of pain and that this was his predominant 
symptom.  He denied weakness, fatigue, lack of endurance, and 
incoordination.

The examiner reported that there was mild to moderate spasm 
in the bilateral paravertebral lumbar muscles and mild 
gluteal muscle spasms bilaterally.  There was pain with 
palpation directly over the spinous process of L4, slightly 
above the interspace of L3-L4 and below the interspace of L4-
L5.  The Veteran also complained of mild right radiation of 
pain 1-2-centimeters (cm) from L4 towards the right flank 
area but only to 1-2-cm in length.  The examiner said that 
most of the Veteran's pain was located over the superior 
portion of the right S1 joint with mild pain located over the 
left sacroiliac (SI) joint.  No direct sciatic nerve pain was 
palpated and no pain was noted in the sciatic notches.  The 
Veteran was able to squat and recover without any significant 
pain.  He could get up on his toes and heels and hold.  The 
examiner said the Veteran's gait was unremarkable.

The examiner said that the Veteran's sensory examination 
showed a very mild decrease in sensation to vibration on the 
right thigh, knee, and leg in comparison to the left thigh, 
knee, and leg.  There was normal sensation over both medial 
and lateral malleoli.  The Veteran's DTRs were 3+/4+ in the 
patellar and Achilles reflexes with no weakness noted.  The 
Veteran was said to be 5+/5+ in flexion and extension of his 
hips, knees, and ankles.  There was no evidence of lower body 
or lower extremity atrophy.  Measurements of the thighs were 
41-cm bilaterally, and the left calf was 32.5-cm and the 
right 32-cm.  The examiner said that SLR testing was negative 
on the right to 70 degrees and left to 72 degrees.  There was 
a bilateral negative Lasegue's sign.

The examiner stated that there was no firm objective evidence 
that implicated any sort of midline spine disc disease or 
radiculopathic signs bilaterally.  X-rays of the lumbosacral 
spine showed satisfactory alignment.  The vertebral and disc 
space heights were said to be well preserved.  The pedicles, 
neuroforamina and posterior vertebral arches were within 
normal limits.  There was no evidence of vertebral 
compression or fracture.  The diagnosis was lumbosacral 
strain with no evidence of radiculopathy.  There was mild to 
moderate tenderness over the SI joints, especially the right 
upper SI joint.  The examiner added that there were no 
notable neurological deficits except the central strain 
disorder.  He added that the Veteran did not seem to be 
markedly limited by pain, fatigue, or weakness.

The Board issued a decision that found that new and material 
evidence had not been received to reopen a claim for service 
connection for schizophrenia in June 2006.  The issue of a 
rating in excess of 20 percent for lumbosacral strain was 
remanded for additional development at that time.  The 
primary development was to issue the Veteran notice as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).

The Appeals Management Center (AMC) wrote to the Veteran in 
June 2006.  The Veteran responded in July 2006.  He listed VA 
treatment for his back from two facilities.  He also listed 
having received treatment at two private facilities although 
he could not remember the dates.  

The AMC obtained treatment records from the VA medical center 
(VAMC) in Dublin, Georgia, and the VA records from the VAMC 
in Gainesville, Florida, for the period from May 2000 to 
October 2008.  The Veteran was seen on one occasion with a 
complaint of low back pain that he said radiated into his 
right leg in July 2007.  The examiner said that there was 
right-sided pain on range of motion in all directions and on 
palpitation of the right paraspinous musculature.  The 
assessment was low back pain.  

Records from Southeast Georgia Regional Medical Center were 
received in December 2006.  They covered a period from March 
1987 to October 2004.  The records were unrelated to the 
issue on appeal.  

The AMC notified the Veteran that two attempts were made to 
obtain records from Dekalb Medical Center in October 2007.  
He was informed that no response had been received.  He was 
advised that he might want to obtain the records himself.  
The AMC again wrote to the Veteran in April 2008.  The 
Veteran was advised that his previous authorization for the 
AMC to obtain his records from the facility had expired and 
that he needed to provide a new authorization if he wanted 
the AMC to obtain the records on his behalf.  He was also 
advised that he could obtain the records and submit them 
himself.  The Veteran did not respond to the letter.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board also 
acknowledges that, as an increased rating claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2008), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the Veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to his claim.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  The Board notes that the Veteran's 
claim was remanded specifically for consideration under the 
change in regulations in March 2005.  The RO/AMC has 
evaluated the Veteran's disability under the two changes, as 
well as the prior regulations.  The Veteran was issued SSOCs 
that addressed the different changes in December 2005, and 
February 2009, respectively.  As such there is no prejudice 
to the Veteran in the Board reviewing his claim under the 
various regulations in effect throughout the pendency of the 
appeal.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 2003, the Veteran's back disability was 
rated under Diagnostic Code 5295 for disabilities involving 
lumbosacral strain.  See 38 C.F.R. § 4.71a (2003).  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted 
where there is evidence of severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is applicable for a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id.

In evaluating the evidence of record the Board finds that the 
veteran does not demonstrate listing of the whole spine, a 
marked limitation of forward bending, positive Goldthwaite's 
sign or abnormal mobility on forced motion to justify a 40 
percent rating.  None of the medical evidence show that the 
Veteran has listing of the whole spine to the opposite side.  

However, he does have some limitation of forward flexion.  In 
September 2000, his forward flexion was limited to 45 degrees 
with complaints of pain before the motion began.  However, 
the examiner noted that an adequate examination could not be 
conducted secondary to the Veteran's exaggeration of his 
pain.  He had forward flexion in August 2001 to 40 degrees, 
in May 2003 to 85 degrees, and in June 2003 to 70 degrees 
(with complaints of pain beginning at 60 degrees).  The 
examiner in November 2005 reported flexion to 81 degrees 
before pain began and to 62 degrees after 10 repetitions.  
The examiner also had the Veteran simulate what he thought 
his range of motion would be with a flare-up and the examiner 
noted that it was flexion to 32 degrees.  The current rating 
schedule informs that normal range of motion on forward 
flexion of the lumbar spine is 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).  While the normal ranges of motion 
for the lumbar spine were not included in the rating schedule 
prior to the amendments, the normal range of motion currently 
included in the schedule is still instructive.  As the 
Veteran demonstrated less than half the normal range of 
motion on only one occasion, marked limitation of forward 
flexion is not approximated.  The Board has also considered 
the Veteran's report of what his forward flexion would be 
during a flare-up, but assigns less probative weight to his 
report as the objective evidence shows that he can forward 
flex after repetitive motion to 62 degrees.  Moreover, the 
remainder of the evidence shows motion that is generally 
greater than 45 degrees, even taking into account pain on 
motion and additional limitation of motion after repetitive 
use.  

 None of the radiographic or other medical evidence shows the 
presence of osteo-arthritic changes or narrowing or 
irregularity of the joint space.  There was no report of 
abnormal mobility, and no evidence of a positive 
Goldthwaite's sign.  None of the medical evidence indicated 
that there was abnormal mobility on range of motion testing.  
Although the Veteran reported using a back brace and 
occasionally a cane, the November 2005 examiner reported that 
his gait was unremarkable and essentially normal except for a 
mild sort of "careless wandering" about his walk down the 
hall.  Accordingly, a higher evaluation pursuant to the 
provisions of Diagnostic Code 5295 is not warranted.  The 
Board has considered whether staged ratings are warranted 
pursuant to Hart, supra, but finds that they are not as the 
evidence does not show distinct periods of time during which 
the criteria for a higher rating are met.  

The Board has also considered the veteran's disability for an 
evaluation under Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  The Board again notes that prior 
to the regulatory changes, there was no specific measure of 
the range of motion of the lumbar spine included in the 
regulations used to evaluate disabilities of the spine.  
However, range of motion measurements were added with the 
September 2003 change in regulations.  See 38 C.F.R. § 4.71a, 
Plate V (2008).  While the substantive change in regulations 
from September 2003 cannot be used to evaluate the Veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"moderate" 
or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).

The evidence of record demonstrates that the Veteran's 
limitation of motion does not more nearly approximate severe 
limitation of motion of the lumbar spine to warrant the 
assignment of a 40 percent rating under Diagnostic Code 5292.  
As discussed above, the Veteran is predominantly able to 
forward flex to 45 degrees, which is half the normal range of 
motion, or greater, even taking into account the effects of 
pain and repetitive motion.  The Veteran was able to complete 
left and right lateral flexion to 20 degrees in September 
2000 and August 2001, to 21 degrees in November 2005, and to 
25 degrees in June 2003.  Since he has greater than half the 
normal range of motion in every instance, severe limitation 
of motion is not shown.  Regarding right and left lateral 
rotation, the Veteran was assessed as having normal range of 
motion in September 2000, 15 degrees of motion in August 
2001, and 18 degrees on the left and 21 degrees on the right 
in November 2005.  Again, the Veteran had half the normal 
range of motion on one occasion and on ever other occasion it 
was greater.  Accordingly, severe limitation of motion is not 
shown.  As to extension, the Veteran had extension to 18 
degrees (and 12 degrees on repetitive motion), to 25 degrees 
(with complaints of pain beginning at 20 degrees), and 10 
degrees on three occasions.  Extension to 10 degrees 
constitutes one third of the normal range of motion.  
However, as the remainder of the range of motion measurements 
on flexion, right and left lateral flexion and right and left 
lateral rotation, did not approximate severe limitation of 
motion, even taking into account pain on motion, the three 
extension readings of 10 percent alone are insufficient to 
more nearly approximate severe limitation of motion.       

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  The criteria as amended in September 2002 direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 40 percent disability evaluation is applicable where there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 20 percent evaluation is warranted where 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 10 
percent rating is for consideration where there are 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
Id.   

In this case, there is no evidence of record to demonstrate 
that the Veteran has experienced an incapacitating episode at 
any time during the pendency of his appeal or that he has 
intervertebral disk syndrome.  Accordingly, an evaluation is 
not for consideration under either the old or new Diagnostic 
Code 5293.

A thorough review of all of the evidence of record does not 
demonstrate that the Veteran has a separate neurological 
manifestation of his disability.  There is no evidence of 
disc disease.  There was an x-ray report of osteophytes at 
one time but the remainder of the reports have been 
interpreted to show normal alignment and normal disc heights.  
The objective findings on VA examinations and the findings 
from outpatient evaluations do not reflect any diagnosis, 
impression, or assessment of a neurological impairment 
associated with the Veteran's service-connected lumbosacral 
spine strain.

The Veteran's orthopedic manifestations have been evaluated 
under Diagnostic Code 5295.  There are no separate 
neurological manifestations to evaluate under Diagnostic Code 
5293.  An increased rating is not supported at any time.  

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2003).  However, the record 
contains no evidence of ankylosis such that any rating, at 
the 40 percent level or higher, can be entertained in the 
Veteran's case.

Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2008).

In evaluating the Veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
a higher evaluation.  As noted, the change in criteria can 
only be applied from the effective date of the change.  In 
that regard, the results of the November 2005 VA examination 
do not support an increased rating.  The Veteran's forward 
flexion of the thoracolumbar spine is greater than 30 
degrees.  Even after repetitive range of motion testing.  
Further, there are no outpatient entries to show any range of 
motion that would satisfy the criteria for a 40 percent 
rating.

The Veteran's combined range of motion for the thoracolumbar 
spine was 150 degrees after his repetitive testing was 
completed and his forward flexion was to 62 degrees.  Both 
measures actually in excess of the criteria for a 20 percent 
rating under the amended criteria.  The Veteran's range of 
motion of the thoracolumbar spine is not such as to warrant 
the assignment of a 40 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

As before, there is no evidence of incapacitating episodes, 
or any neurological impairment to be rated separately.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2008).  See DeLuca, supra.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  

The Veteran has complained of low back pain with some 
radiating pain into his right leg.  Although he has, at 
times, complained of constant severe pain, that has not been 
supported on the several examination reports or outpatient 
entries.  In fact, at those times when he complained the most 
about his pain, the examiners reported that they felt the 
symptoms were exaggerated.  The examiners were careful to 
note the ranges of motion that were, in their view, limited 
by pain and the examination reports record those results that 
show a moderate limitation of motion.  Further, the examiners 
reported evidence of muscle spasms, described as mild to 
moderate.  All of these findings are contemplated in the 20 
percent rating for the Veteran's lumbosacral strain.  There 
was no objective evidence of atrophy, swelling, deformity, 
fatigability, incoordination or weakness upon repetitive 
testing.  There is no objective clinical indication that the 
Veteran's symptoms result in functional limitation to a 
degree that would support a rating in excess of the current 
20 percent evaluation under Diagnostic Code 5295 or 
Diagnostic Code 5237.  The Board has considered the Veteran's 
statements that his condition warrants a higher rating based 
on his complaints of constant pain, including at times 
radiating pain, flare-ups, locking, inability to bend and 
lift too much or to walk too much, and occasional stiffness 
and weakness.  However, as the objective findings do not show 
that the criteria for a higher rating are approximated, the 
Veteran's lay statements are outweighed by the medical 
evidence.  

For all the foregoing reasons, the Board finds that the 20 
percent rating currently assigned for the Veteran's 
lumbosacral strain is proper, and that the criteria for an 
increased rating has not been met.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the Veteran's lumbosacral strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In addition, the Board has considered whether the case must 
be referred to the appropriate official for consideration of 
an extraschedular rating.  The Veteran has reported that if 
he has to do quite a bit of bending and stooping at work, he 
can aggravate the condition, and that he can miss up to two 
to three days of work a month.  However, the Board finds that 
there is no evidence that the manifestations of the Veteran's 
service-connected disability are so unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  In fact, the 
Veteran's disability picture fits within the schedular 
criteria as was discussed above.  Moreover, the rating 
schedule contemplates that there will be industrial 
impairment as a result of service-connected disabilities.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In addition, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement. VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation. Id.  

The Veteran submitted his claim in August 2000.  The initial 
rating action occurred with the granting of an increased 
rating to 20 percent by way of the rating decision dated in 
February 2001.  The Veteran disagreed with the disability 
rating and sought an even higher rating.  Thus, the rating 
action is considered to be unfavorable.  The Veteran was not 
provided any notice prior to the rating decision of February 
2001.

The Veteran submitted evidence and argument in support of his 
claim for an increased rating in the intervening period.  His 
claim was remanded for additional development to apply the 
change in regulations in March 2005.

His claim was again remanded, specifically for the purpose to 
provide the notice required by the VCAA in June 2006.  

The AMC wrote to the Veteran in June 2006.  The letter 
advised the Veteran of the evidence required to substantiate 
his claim for an increased rating.  He was advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The Veteran was also 
provided with Dingess notice regarding how disability ratings 
are determined and effective dates.  The letter did not, 
however, satisfy the requirements of Vazquez-Flores.  

The Veteran responded by identifying sources of VA and 
private treatment and providing the necessary release forms 
for VA to obtain the records.

The AMC notified the Veteran that the records for Dekalb 
Medical Center were not obtained and that additional 
assistance was required from him in October 2007, and April 
2008, respectively.  He did not respond.

The Veteran's claim was re-adjudicated in February 2009.  His 
claim remained denied.  The RO issued a supplemental 
statement of the case (SSOC) that informed the Veteran of the 
basis for the continued denial of his claim in February 2009.  
The Veteran did not respond to the SSOC.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  Although the notice did not satisfy the 
requirements of Vazquez-Flores, there is no prejudice to the 
Veteran.  The Board remanded the case so he could be provided 
with notice of the amended criteria for adjudicating lumbar 
spine increased rating claims.  The statement of the case and 
the supplemental statements of the case provided him with 
notice of the rating criteria and the reasons for denying his 
claim.  He was afforded a meaningful opportunity to respond 
and to participate in the development of his claim.  From the 
outset he demonstrated actual knowledge of what was required 
to establish an increased rating as evidenced by his 
statements and the submission of specific medical evidence he 
believed supported his claim.  He contended that his symptoms 
warranted a rating in excess of 20 percent.  There is no 
evidence of prejudice to the Veteran based on any notice 
deficiency and he has not alleged any prejudice.  Thus, the 
Board is satisfied that there is no prejudice to the Veteran.   

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran claim has been obtained.  The 
evidence includes his STRs, SSA records, private and VA 
treatment records, VA examination reports, and statements 
from the Veteran.  He testified at a Central Office hearing 
in January 2005.  His case was remanded for additional 
development in 2005 and 2006.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbosacral strain is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


